KING, Judge.
WRIT GRANTED AND MADE PEREMPTORY This court, ex proprio motu, converts appellants’ appeal to an application for supervisory writs and renders the following opinion on this writ application. See Smith v. Louisiana Department of Public Safety, 571 So.2d 666 (La.App. 3rd Cir.1990).
The facts of the instant case are set forth in the opinion of this court rendered this date on appellee’s Motion To Dismiss Appeal. As noted in that opinion, appellants argue that the trial court erred in rendering a judgment in the concursus proceeding which did not decide the issue of appellants’ liability aside from entitlement to the amounts deposited into the registry of the court. For the reasons given in our decision on the Motion To Dismiss Appeal, we reverse and set aside the order of the trial court granting summary judgment and remand the matter to the trial court for further proceedings consistent with the views expressed. Appellee, Farmers-Merchants Bank and Trust Company, is cast for all costs of this appeal. Costs at the trial court level are to await a final determination of this matter.
REVERSED AND REMANDED.